Citation Nr: 0005474	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-13 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for chronic venous 
insufficiency and superficial thrombophlebitis of the lower 
extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and U. I.


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to 
September 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).


FINDING OF FACT

The preponderance of the evidence shows that the veteran's 
chronic venous insufficiency and superficial thrombophlebitis 
of the lower extremities are not related to his period of 
active service.


CONCLUSION OF LAW

Chronic venous insufficiency and superficial thrombophlebitis 
of the lower extremities were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may be granted service connection for disability 
resulting from injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or condition.  
38 U.S.C.A. §§ 1110, 1131 (West 1991). The veteran carries 
the burden of "submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is one that is "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski 1 Vet App. 78, 81 (1990).  As a 
preliminary matter, the Board finds that the veteran has 
submitted a well-grounded claim and that VA has properly 
assisted him in the development of that claim.  38 U.S.C.A. § 
5107(a) (West 1991).

The veteran alleges that his current vascular symptomatology 
is due to cold exposure while serving on active duty in 
Alaska.  The veteran's service personnel records show that he 
served in Alaska from January to December 1942 and in 
Amchitka from January 1943 to April 1944.  The veteran's 
service medical records contain no complaints, findings, or 
diagnoses related to chronic venous insufficiency, 
superficial thrombophlebitis, or other cold exposure 
residuals.  

At VA examinations in November 1945 and January 1948, the 
veteran's vascular system was reported to be normal, and 
there was no abnormality of the lower extremities.  At a VA 
neuropsychiatric examination in April 1972, a neurological 
examination of the extremities was normal, and there was no 
reference in the report of any history of venous 
insufficiency or thrombophlebitis.

In an application for compensation which was received in 
April 1998, the veteran stated that he was seeking benefits 
for "Bad left leg.  Began in 1990 became worse in 1992."

The veteran stated in his claim that he first received 
medical care for left leg symptoms in 1992.  Private medical 
records from 1993 through 1997 show that he received 
treatment for pedal edema, superficial thrombophlebitis, and 
chronic venous insufficiency of the lower extremities.  An 
April 1998 letter from T.S. Robertson, M.D., stated that the 
veteran had significant problems with his left leg, including 
osteoarthritis of the left knee and severe venous 
insufficiency, for the past several years.  The venous 
insufficiency caused swelling, pain, and a heavy feeling.  
The veteran related his symptoms to cold exposure in Alaska.

An April 1998 letter from James A. Martin, M.D., stated that 
the veteran provided a history of working for two years in 
Alaska and spending three days without heat in the barracks.  
The veteran stated that, since that time, he had had cold 
intolerance, and that his left leg began to exhibit pain, 
swelling, and weakness in approximately 1990.  Physical 
examination disclosed significant chronic pedal edema, 
multiple varicosities, and venous insufficiency.  Dr. Martin 
opined that these symptoms were "possibly related to his 
cold exposure back in 1942."

At a VA examination in June 1998, the veteran stated that his 
left leg pain started when he was exposed to cold in Alaska, 
and he now had daily pain and weakness of the left lower 
extremity.  Upon physical examination, there was peripheral 
edema in association with the left knee, and the left knee 
was more distended than the right, with range of motion 
limited by pain.  Diffuse telangiectatic vessels were present 
over the knee and the ankle, with 3+ peripheral edema of a 
nonpitting type on both extremities.  The left ankle was 
significantly swollen, and deep tendon reflexes were 1/4 
bilaterally.  Peripheral vessels could not be felt due to the 
edema.  The assessment was degenerative joint disease of the 
left knee with peripheral edema of unknown etiology.

The veteran appeared for a personal hearing before the RO in 
June 1999.  He testified that: when he was stationed in 
Alaska, he worked daily building airstrips;  he lived in a 
hut with a stove, but no heating fuel, for a few nights; he 
had felt cold since his discharge from service; and he first 
received medical treatment for his left leg in the early 
1990s.

Evaluating the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding that 
current chronic venous insufficiency and superficial 
thrombophlebitis of the lower extremities is related to cold 
exposure in the 1940s.  With respect to questions involving 
medical causation, credible medical evidence is required.  
See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Although 
Dr. Martin's opinion is sufficient to well ground the 
veteran's claim, the Board finds that it is outweighed by the 
remaining evidence of record.  See Hernandez-Toyens v. West, 
11 Vet.App. 379, 382 (1998); Alemany v. Brown, 9 Vet.App. 
518, 519 (1996).  Dr. Martin's opinion has little probative 
value, because he did not review the reports of VA 
examinations in early postservice years, which are entirely 
negative for vascular abnormality, and he did not base the 
opinion on clinical findings.  

Dr. Martin's opinion speaks in terms of possibility rather 
than probability and is outweighed by the lack of any medical 
evidence of the relevant symptomatology for almost 50 years 
following discharge from service.  The entire record is 
devoid of any documented complaint or treatment related to 
the veteran's lower extremity disabilities until the early 
1990s.  Most significantly, examinations in 1945 and 1948 
showed no abnormality of the lower extremities.  The Board, 
therefore, concludes that the greater weight of the evidence 
is against the claim, and the benefit sought on appeal must 
be denied.

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for chronic venous insufficiency and 
superficial thrombophlebitis of the lower extremities is 
denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

